Title: To Alexander Hamilton from James McHenry, 21 March 1799
From: McHenry, James
To: Hamilton, Alexander



War department 21. March 1799.
Sir

I received your letter dated the 5. March on the 11. instant and would have replied sooner to its contents had it been possible to have furnished you with the necessary information & documents required.
The enclosed schedule A exhibits the appointments which have been made conformably to the list of names presented by the General Officers with the exceptions noticed in my letter of the 21 of January Ultimo, and also the names of the persons appointed to fill the vacanies of those who were omitted or had declined accepting their appointments.
I have preserved in this schedule the numeri[c]al order and same classifications of Company Officers which is observed in the original list alluded to with an exception or two which is noticed and which it may be proper should take place.
This Schedule distinguishes that Gentlemen who have accepted of their appointments, those who have declined and those who have not been heard from.

Schedule B exhibits the appointments made in Connecticut for One regiment, resolved into Companies by the Honble Uriah Tracy.
You will now have before you a complete list of Officers for ten regiments and three companies of Infantry and six companies of Cavalry excepting the Surgeons and Surgeons Mates and three additional Lieutenants annexed to each Regiment by the law of the 3d. March Ultimo.
It was not possible to make the latter appointments after the law passed and before the departure of the President for Quincy. I have written to him however on the 16 instant, to be authorized to select fit persons for those Offices—and to signify to them their appointments.
Want of time and other good reasons render it necessary, that I should leave it with you, in every case, in which an association of Company Officers or Majors different from the Schedule, may appear to be more conducive to harmony and promotive of the public service, to make the same definitively or provisionally as you may determine.
I leave it also to you to fix the number each regiment of Infantry is to be known by, beginning with number 5. and ending with Number 16. The old establishment has Number 1. 2 3. and 4. You will also be pleased to exercise the same discretion in fixing the relative rank of the Company Officers in each regiment, but it will be proper to leave the subject of the relative rank of the Lieutenant Colonels and Majors to future arrangements or till after the appointments for the whole establishment shall be completed.
You will of course communicate to me what changes you may make and the determinations you may adopt relative to the objects submitted.
The aforesaid documents will enable you to put the last hand to our arrangements for commencing the recruiting service.
It will be necessary for me to be informed 1st. Of the stations of your recruiting rendezvouses, or the stations in each State where it will be proper to provide rations and to send the Cloathing—2d. The quantity of Cloathing to be sent to each rendezvous. 3d. The Officers you may approve of who are to act as regimental Paymasters to the regimental Circles or districts and the Quantum of recruiting money proper to be remitted to each. 4th. The numbers of the regiments for which Cloathing is required in order that the buttons of the Clothing sent may correspond therewith. The Buttons are numbered from one to sixteen and the Cloathing made up regimentally.
I have reflected upon the idea whether it might not be expedient to inlist indiscriminately for all the Corps. There are serious objections to such a measure. 1. As the recruit expects his Cloathing immediately upon his being inlisted, and as the Artillery regimental differs from the Infantry, and the Cavalry from both, it would be wholly an affair of Chance, whether upon a final distribution of the men, they would not have to change coats with each other. 2. Admitting the destination to be made by each recruiting Officer, such an arrangement would induce the necessity of having a deposit of the three kinds of regimentals at each recruiting place of rendezvous. 3d. It might obstruct the recruiting service inasmuch as men inlist with less reluctance or more willingness, when they know the Company Officers they are to serve under.
Upon the whole it may be attended with fewest present inconveniencies to follow the old practice.
With respect to the points upon which you require further information.
1. The regulations which are intended by this paragraph of my letter of the 4. of February “It is expected &c. that you will give orders that the Garrisons &c. make returns and observe the inclosed regulations.” Until you can be charged with the regulations intended by this paragraph which I have not yet had time to make out no more will be necessary than to require the Garrisons to furnish their usual returns agreably to usage and existing regulations on that subject; those for the War department to the proper Officers of that department, and those to the commanding General to yourself or other proper Officer.
2. The report of the Purveyor of Supplies showing the quantities of the different articles of Cloathing &c.

This report was forwarded on the 15. instant.
3. The Schedule of the Officers who have accepted their appointment with the places of their residence.
4. The list of Officers at present employed on the recruiting service and their places of rendezvous.
5. The list of the names of all the Officers of the Army (old establishment) classed according to their respective regiments or Corps with the dates of their Commissions.
These were transmitted on the 8. of March in a blank Cover.
The Returns &c. accustomed to be made to the War Department:
1. Returns of Ordnance Cloathing and military Stores to the Superintendant of Military Stores, Mr. Hodgdon.
2. Returns of Quarter Master Stores to the Quarter Master General. The Quarter Master General will stand charged for all supplies for his department by the Superintendant of Military Stores.
3. Returns by the Quarter Master General to the Superintendant of Military Stores exhibiting the stores distributed by him & persons chargeable with the same.
4. Return of Troops monthly.
5. Return of Troops on the first of October in every Year, noting the number whose terms will expire in every month.
I do not recollect at this moment other returns than what I have just enumerated.
It will be necessary in examining this subject and revising the returns accustomed to be made to provide for such other returns as will exhibit at what period each soldier receives his Clothing that frauds may be obviated and should any neglect in the Soldier render it necessary to furnish him with any additional article of dress, that a proper deduction may be made out of his pay for the same.
The channels of supply and the persons who administer them. All quarter Masters supplies in the hands of the Quarter Master General or his deputies are considered as subject to the orders of the Commander of the Army or Commandant of any division of the Army. The distribution of certain Stores and the quantity allowed for the consumption of Companies &c is fixed by regulations.
Quarter Masters supplies for recruiting parties where there is no Deputy or Quarter Master are obtained from the Contractor to the rendezvous and distributed according to fixed regulations.
When Agents of the Department of War may be called upon to furnish any post or posts with Quarter Masters or other articles it is by special instructions from the Secretary of War.
Where Contracts for supplying the Army or any parts thereof exist copies of the Contract are furnished the commanding General to whose troops or posts they have relation. These Contracts enable the commanding General to call for certain deposits of provisions &c. according to the nature of the service.
It is the duty of the Commander in Chief or Commander of a separate Army &c. to cause to be forwarded estimates of Military Stores—Cloathing, Quarter Masters Stores, Medicines &c. so as to enable order to be taken for their seasonable purchase and transportation to the Army posts or recruiting rendezvouses.
I send you by this days mail Ninety copies of the recruiting instructions revised and amended, and request you will return to me those (now obsolete) that were lately sent to you. You will see that I have adopted most of your alterations and additions and where I have departed from them or added others, the reasons will be evident to you without the necessity of comment.
You are authorized to fill up the blank in Section 2d. in the following words. “Musicians excepted, for the Infantry who is not five feet five inches in height; for the Cavalry who is less than five feet four inches, or more than five feet ten inches in height. Each recruit must be not less than eighteen nor more than forty years old, unless he shall have served before in the Army of the United States, nor of those who have served before shall there be more than eight admitted into a Company or troop who shall exceed forty six Years. Each Recruit must also be.”
In filling up the Blank in article the 5 and the Oath you will preserve the distinctions of the law.
I have also forwarded a number of copies of regulations to be observed in the delivery and distribution of fuel and straw to the Garrisons on the Sea Coast and recruiting parties, and regulations respecting salutes.
General Washington informed me that he put the project of regulations mentioned in my letter of the 4. of February into your hands. Possibly it may be among your papers, or possibly the General may have packed it up with his own.
Inclosed are copies of the act for the better organizing of the Troops of the United States and for other purposes passed the 3d. of March 1799, and an act giving eventual authority to the President of the United States to augment the Army” passed the 2d. March 1799. being all the late military laws I have been able to get printed.
By the fourteenth section of the former act it is provided that “the adjutant General of the Army shall be ex officio Assistant Inspector General.” If you conceive this Officer necessary to the due performance of your present duties you will be pleased to inform me, that he may be ordered into service.

As I have written this letter under a pressure of important business it is very possible I may not have fulfilled in my answers the Objects of your inquiries. Of this you will judge and return them upon me wherever I have been deficient, or may not be clearly understood.
I have the honor   to be with great respect   Your obedient servant

Major General Alexander Hamilton

